Bell, Chief Judge.
The issue presented in this appeal concerns the correctness of the effective date of a suspension of the registration certificate and license plate of the motor vehicle operated by the defendant. The suspension was occasioned for the offense of driving while his license was suspended. Ga. L. 1969, pp. 819, 823 (Code Ann. § 92A-614.1). The appellee, Department of Public Safety, has moved to dismiss the appeal on the ground of mootness. The motion is supported by an affidavit of a departmental official that the registration certificate and license plate have been returned to the appellant by action of the appellee after the docketing of the case in this court but prior to the date the appeal was argued. The appellant has admitted these facts. Thus a reversal of the judgment of the lower court will not be of any benefit to appellant. The appeal is moot and must be dismissed. Davis House, Inc. v. Mink, 115 Ga. App. 264 (154 SE2d 661); Kelton v. John, 220 Ga. 272 (138 SE2d 316).

Appeal dismissed.


Evans and Stolz, JJ., concur.